24 F.3d 243NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Rhonda Gale WALKER, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-2240.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  May 25, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Rhonda Gale Walker appeals the district court's1 denial of her 28 U.S.C. Sec. 2255 motion.  We affirm.


2
Walker was convicted of attempting to manufacture methamphetamine.  She unsuccessfully appealed, challenging the jury instructions and the sufficiency of the evidence.   United States v. Boyd, 958 F.2d 247, 249 (8th Cir. 1992).  Walker then filed this motion, arguing for the first time that she should have received a four-level reduction in her offense level for being a minimal participant, rather than the two-level reduction she received for being a minor participant.  See U.S.S.G. Sec. 3B1.2.  The district court denied relief.


3
Because Walker could have presented this claim on direct appeal, we need not consider it absent a showing of cause for the failure to raise the issue and actual prejudice resulting from that failure.   See Reid v. United States, 976 F.2d 446, 447-48 (8th Cir. 1992), cert. denied, 113 S. Ct. 1351 (1993).  Walker has made no attempt to show cause and prejudice.


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri